 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY CHAPPA,                                 No. 2:20-cv-0413 KJN P
12                        Plaintiff,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       VANGERWIN, et al.,
15                        Defendants.
16

17            Plaintiff is a county jail inmate, proceeding pro se. Plaintiff’s complaint was filed with

18   the court on February 24, 2020. As discussed in this court’s initial screening order issued

19   concurrently herewith, the court’s own records reveal that on February 20, 2020, plaintiff filed a

20   complaint containing virtually identical allegations concerning the use of excessive force by

21   defendants Vangerwin and McQuillan at the Shasta County Jail on July 19, 2019. Chappa v.

22   Shasta County Sheriff, Case No. 2:20-cv-0379 AC P (E.D. Cal.).1 Plaintiff included such

23   allegations in the first cause of action set forth in his original complaint filed herein. (ECF No.

24   1.) Due to the duplicative nature of plaintiff’s first claim, the court recommends that plaintiff’s

25   first cause of action be dismissed as duplicative of his prior action, Case No. 2:20-cv-0379 AC P.

26   ////

27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

 2   a district judge to this case; and

 3            IT IS RECOMMENDED that the first cause of action in plaintiff’s original complaint

 4   (ECF No. 1 at 3) be dismissed from this action without prejudice. See Fed. R. Civ. P. 41(b).

 5            These findings and recommendations are submitted to the District Judge assigned to this

 6   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after being served

 7   with these findings and recommendations, plaintiff may file written objections with the court.

 8   The document should be captioned “Objections to Magistrate Judge’s Findings and

 9   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

10   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

11   Cir. 1991).

12   Dated: March 30, 2020

13
     /chap0413.23
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
